DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 8 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by WO 2018/015250 to Roberts et al. (R1).

In Re Claim 1:
R1 shows:
	A wind turbine rotor blade comprising: [Title, Abstract.]
	A flat back trailing edge (Fig. 8, 137) wherein the flatback trailing edge has at least one insert (138, 154) having a flat outside surface (Fig. 6, 142,144)  and a curved inside surface (140). 
	A preform or an outer laminate (Unnumbered, intermediate laminate) placed at an inside of the insert; and  [Page 17, ll. 21-26 and Page 18, ll. 5-9 both disclose an “blade shell part optionally comprises an intermediate laminate (not shown) arranged between the second shell core 120 and the second filling insert. “  Therefore both inserts have an undisclosed “outer laminate” that its intermediate themselves and the outermost laminate, this laminate located between the insert and the core materials (Fig. 8, 120, 115). As the ‘outer laminate’ in the claims has been defined by its relationship so the insert and core as between, this not-shown intermediate laminate meets the claimed limitation for an ‘outer laminate’ or preform.]
	A core material (120, 115) and an inner laminate (122, 116). [All rejection pertinent elements of Figure 8, identified between Page 17, line 12 and Page 18, line 14.]

In Re claims 3, 5, and 8:
R1 shows:
	The wind turbine rotor blade according to claim 1, wherein:
	(Claim 3) the at least on insert is a foam insert, an insert of balsa wood or an insert of PET, PVC, or PU. [Page 9, ll. 21-25 disclose the insert may be balsa wood, roamed polymer, or a thermoplastic/thermoset polymer.]
	(Claim 5) a wind turbine [Fig. 1, 2) comprising at least one wind turbine rotor blade according to claim 1.  [Page 13, ll. 4-8 disclose a wind turbine.]
	(Claim 8) The wind turbine rotor blade according to claim 1, wherein the at least one insert is a plurality of inserts(Fig. 8, 138,154). [Figure 8, the examiner notes, shows two such inserts helping to form the flatback.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of US 2016/0305398 to Carroll et al. (C1). 

In Re Claim 2:
R1 teaches:
	The wind turbine according to claim 1, wherein there is a body portion of a blade shell. [Page 14, ll. 4-10 disclose the blade being two shell parts.]

R1 is silent as to any curvature of said body and this curvature corresponding to the inner surface.

C1 teaches:
	It can be desirable to leave a round portion of the airfoil in the root, and attach the flatback formed insert and structure at the end rather than force the blade shell of the blade to form the flatback in its entirety, [Page 1, ¶6 for cheapness of round back airfoils and less complexity.  ¶11-14 for forming the separation element plate. Figure 10 showing such structure.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of R1, such that the blade shell included rounded portion of blade shell as body (23, 24) as incorporated into the base blade formation, as taught by C1, for the purpose of providing a cheaper and less complex base construction and affixing to it the structure of R1 flatback to it as the arms (117, 118) and core (28) of C1 are affixed to the rounded blade base.  This would yield, a curvature of the core and inner laminate of R1 that would in some way correspond to the curvature of the blade body (C1, 23, 24) , and lie over it as the closing of the edges, much as C1 (28) closes the blade.  

In Re Claim 7:
R1 as modified in claim 2 teaches:
	The wind turbine rotor blade according to claim 2, wherein the body portion is a half shell. [C1 Figure 10 shows a rear half shell (23, 24) or a pressure and suction shell portions (23, 24 separately). ]

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of US 8,092,187 to Bell et al. (B1).
In Re Claim 6:
R1 teaches:
	A method comprising:
Producing a half-shell of a wind turbine rotor blade having a flatback profile wherein producing comprises: [Title, Abstract disclose turbine blade, Page 14, ll. 4-10 disclose the blade being two shell parts, Figure 8 showing a flatback portion.]
	Placing at least one insert (138, 154) for the production of the wind turbine rotor blade, having a flat outside surface (Fig. 6, 142,144)  and a curved inside surface (140). 
	Placing a preform or an outer laminate (Unnumbered, intermediate laminate) on the curved inside surface of the at least one insert; and  [Page 17, ll. 21-26 and Page 18, ll. 5-9 both disclose an “blade shell part optionally comprises an intermediate laminate (not shown) arranged between the second shell core 120 and the second filling insert. “  Therefore both inserts have an undisclosed “outer laminate” that its intermediate themselves and the outermost laminate, this laminate located between the insert and the core materials (Fig. 8, 120, 115). As the ‘outer laminate’ in the claims has been defined by its relationship so the insert and core as between, this not-shown intermediate laminate meets the claimed limitation for an ‘outer laminate’ or preform.]
	Placing a core material(120, 115) and an inner laminate (122, 116) on the preform or the outer laminate. [All rejection pertinent elements of Figure 8, identified between Page 17, line 12 and Page 18, line 14.]
R1 is silent as to:
	Placing the elements in a mold and carrying out a vacuum infusion method to thereby produce the half-shell of the wind turbine rotor blade. 
 B1 teaches:
	One method of securely forming said laminate and stiffener structures as B1 and R1 use, is to utilize vacuum assisted resin transfer molding, to infuse the elements (Col. 4, ll. 6-36], by placing the elements in a mold with the inserts and elements, infusing with a suitable matrix material (by vacuum resin for example and finalizing the structure. [Col. 6, ll. 42-63.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1 to utilize resin infusion and molding to stiffen and form the blade shells of R1 as taught by B1, as a known in the art method of producing a reliable blade structure in a simple mold process for finalizing the structure.  This would yield the limitation of claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2016/008881 to Majumder discloses inserts (Fig. 8-9, 74, and 78, having flat edges and curved sides facing a blade body.US 2014/0334930 to Rob et al. discloses molding and formation of rounded curved blade bodies(Fig. 6, 60) with flatback trailing edges (70) affixed. US 2017/0082088 to Yarbrough et al. teaches affixing flatback elements (Fig. 5, 35) to rounded body shell halves(21). US 2017/0204833 to Albert et al. including multiple inserts during molding beneath a skin as part of load handling for improved structural properties, in the Abstract.  US 2012/0027588 to Carroll teaches changing curvature of blade body part and flatback attachment part with regards to flatback as the blade longitudinal sections change (Fig. 6-11.)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745